Citation Nr: 1745793	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-01 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus and, if so, whether service connection is warranted 

4.  Whether new and material evidence has been received to reopen a claim for service connection for chronic fatigue syndrome and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder and, if so, whether service connection is warranted.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS), to include as due to a military sexual trauma.

7.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

8.  Entitlement to service connection for left wrist disorder, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for right wrist disorder, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for left elbow disorder, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for right elbow disorder, to include as due to an undiagnosed illness.

12.  Entitlement to an effective date earlier than July 16, 2012, for the award of service connection for irritable bowel syndrome.

13.  Entitlement to an effective date earlier than July 16, 2012, for the award of service connection for recurrent sprains, right ankle (right ankle disability).

14.  Entitlement to an effective date earlier than July 14, 2000, for the award of a 10 percent disability rating for service-connected avulsion fracture medial malleolus, left ankle, with degenerative joint disease (left ankle disability).

15.  Entitlement to a compensable rating prior to July 16, 2012, and in excess of 10 percent thereafter, for service-connected for service-connected degenerative joint disease, retropatellar pain syndrome, right knee.



16.  Entitlement to a compensable rating prior to July 16, 2012, and in excess of 10 percent thereafter, for service-connected degenerative joint disease, retropatellar pain syndrome, left knee (left knee disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May to October 1979, and from February 1981 to August 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010, February 2012, and September 2013 rating decisions and a February 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2016, the Veteran testified during a Travel Board hearing before the undersigned; a transcript of the hearing is of record.

With regard to the claims to reopen, regardless of any RO determination, the Board must address the question of whether new and material evidence to reopen the claim has been received because the matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

With regard to the claim for service connection for an acquired psychiatric disorder, the Board notes that a claim should be broadly construed and, thus, the instant claim has been re-characterized to encompass any diagnosed acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In October 2010, the RO issued a rating decision that denied the Veteran's claims for higher ratings for his right knee and left knee disabilities.  Thereafter, he filed a notice of disagreement in November 2010; however, as will be discussed further below, a statement of the case has not been provided as to those issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran has also perfected an appeal with regard to entitlement to additional allowance for added dependents.  He has pending hearing request with regard to this issue, and the Board is deferring consideration of the issue until the hearing is conducted.

The Veteran's claims for service connection for chronic fatigue syndrome, a low back disorder, an acquired psychiatric disorder, bilateral wrist disorders, and bilateral elbow disorders; his claims for increased ratings for his service-connected bilateral knee disabilities, and the issue of entitlement to additional allowance for added dependents are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his November 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his petitions to reopen his claims for service connection for bilateral hearing loss and a respiratory disorder.

2.  In a June 1996 rating decision, the RO denied the Veteran's claims of entitlement to service connection for tinnitus and chronic fatigue syndrome; although he was notified of the decision and his appellate rights, he did not initiate a timely appeal of that decision.

3.  Additional evidence associated with the claims file since the June 1996 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate his claims for service connection for tinnitus and chronic fatigue syndrome, and it raises a reasonable possibility of substantiating the claims.

4.  In a January 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for mechanical low back pain; although he was notified of the decision and his appellate rights, he did not initiate a timely appeal of that decision.

5.  Additional evidence associated with the claims file since the January 1998 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate his claim for service connection for mechanical low back pain, and it raises a reasonable possibility of substantiating the claim.

6.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service, and he has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.

7.  VA first received the Veteran's claim for service connection for irritable bowel syndrome on July 16, 2012, and no communication that constitutes a formal or informal claim for service connection for irritable bowel syndrome was received prior to that date.

8.  VA first received the Veteran's claim for service connection for a right ankle disability on July 16, 2012, and no communication that constitutes a formal or informal claim for service connection for a right ankle disability was received prior to that date.

9.  In a June 1996 rating decision, the AOJ granted service connection for a left ankle disability, and assigned a noncompensable disability rating, effective September 1, 1995; although he was notified of the decision and his appellate rights, he did not initiate a timely appeal of that decision.

10.  Thereafter, VA received the Veteran's claim for an increased rating for his service-connected left ankle disability on January 1, 2002.

11.  In an August 2002 rating decision, the AOJ increased the Veteran's disability rating for his service-connected left ankle disability to 10 percent, effective July 14, 2000; although he was notified of the decision and his appellate rights, he did not initiate a timely appeal of that decision.

12.  In the September 2013 rating decision on appeal, the AOJ denied the Veteran's claim for an increased rating for his service-connected left ankle disability.

13.  Thereafter, in an October 2013 notice of disagreement, the Veteran claimed entitlement to an effective date earlier than July 14, 2000, for the award of a compensable rating for his service-connected left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2016).

2.  The criteria for withdrawal of the appeal of whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.204.

3.  The June 1996 rating decision that denied the Veteran's claim for service connection for tinnitus and chronic fatigue syndrome is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

4.  As evidence received since the June 1996 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for tinnitus are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  As evidence received since the June 1996 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for chronic fatigue syndrome are met.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

6.  The January 1998 rating decision that denied the Veteran's claim for service connection for mechanical low back pain is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

7.  As evidence received since the January 1998 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for mechanical low back pain are met.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

8.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

9.  The criteria for an effective date prior to July 16, 2012, for the award of service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).

10.  The criteria for an effective date prior to July 16, 2012, for the award of service connection for a right ankle disability have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.400.

11.  The Veteran's freestanding claim seeking an effective date prior to July 14, 2000, for the award of a 10 percent rating for his service-connected left ankle disability lacks legal merit and is dismissed.  38 C.F.R. § 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative in writing or on the record at a hearing. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  "Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(3).

Here, during the November 2016 hearing, after conferring with his representative, the Veteran stated that he wished to withdrawal his petitions to reopen his claims for service connection for bilateral hearing loss and a respiratory disorder.  See November 2016 Hearing Transcript, p. 19, 29.  The Board finds that these statements were clear and unambiguous.  As such, the Veteran has withdrawn his appeal of those issues, and there remain no allegations of error of fact or law for appellate consideration.


II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims decided herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

III.  New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2016).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Tinnitus and Chronic Fatigue Syndrome

The Veteran's claims for service connection for tinnitus and chronic fatigue syndrome were denied in a June 1996 rating decision.  The RO determined that his claims were not well grounded as his service treatment records failed to demonstrate any complaints of or treatment for tinnitus or chronic fatigue syndrome.  At the time of the June 1996 rating decision, the evidence of record included his service treatment records.

The Veteran was notified of the decision and his appellate rights in June 1996.  No further communication regarding these claims was received until February 2010, when VA received his petition to reopen his claim for chronic fatigue syndrome, and October 2010, when VA received his petition to reopen his claim for tinnitus.  Therefore, the June 1996 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

The Board has considered 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, no new evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Furthermore, 38 C.F.R. § 3.156(c) is inapplicable, as the Veteran's service treatment records were of record when the June 1996 rating decision was issued.

Evidence added to the record since the June 1996 rating decision includes the Veteran's statements, VA treatment records, and VA examinations in April 2010, July 2010, November 2011, and June 2013; and his testimony before the undersigned in November 2016.  His lay statements reflect complaints of tinnitus, or ringing in his ears, as well as problems with fatigue, since his discharge from service.  Moreover, his VA treatment records reflect treatment for chronic fatigue.  See, e.g., October 2008 VA Pulmonary Outpatient Consult.

The Board finds that such evidence is new because it was not before the RO at the time of the June 1996 rating decision.  Furthermore, this evidence is material because, when considered with the previous evidence of record, this evidence relates to an unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for tinnitus and chronic fatigue syndrome, namely continuous symptoms of tinnitus and fatigue since discharge.  Thus, the evidence is both new and material, and that the claims for service connection for tinnitus and chronic fatigue syndrome are reopened.

B.  Low Back 

The Veteran's claim for service connection for mechanical low back pain was denied in a January 1998 rating decision.  The RO determined that the Veteran's claims were not well grounded as evidence of record failed to demonstrate a chronic low back disability.  At the time of the January 1998 rating decision, the evidence of record included his service treatment records and an August 1997 VA examination report.

The Veteran was notified of the decision and his appellate rights in January 1998.  No further communication regarding these claims was received until February 2010, when VA received his petition to reopen his claim.  Therefore, the January 1998 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

The Board has considered 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, with regard to his claim for mechanical low back pain, no new and material evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Furthermore, 38 C.F.R. § 3.156(c) is inapplicable, as the Veteran's service treatment records were of record when the January 1998 rating decision was issued.

Evidence added to the record since the January 1998 rating decision includes the Veteran's statements, including his testimony before the undersigned in November 2016, VA treatment records, and an April 2010 VA examination.  His lay statements reflect complaints of low back problems in service and following his discharge, and the April 2010 VA examination notes a diagnosis of lumbar sacral facet arthropathy and degenerative disc disease.

The Board finds that such evidence is new because it was not before the RO at the time of the January 1998 rating decision.  Furthermore, this evidence is material because, when considered with the previous evidence of record, this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for mechanical low back pain, namely the presence of a diagnosed low back disorder.  Thus, the Board finds that the evidence submitted is both new and material, and that the claim is reopened.

III.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time support a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Tinnitus

In addition to the general requirements for service connection, where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a compensable degree within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Tinnitus is considered a chronic disease, because it is an "organic disease[] of the nervous system." Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran contends that he has tinnitus as a result of exposure to hazardous noise during service.  During his November 2016 hearing, he testified that, beginning in roughly 1993, he started to experience a screaming noise in his head that never turned off.  See Hearing Transcript, p. 20.  He stated that the noise began after being exposed to artillery fire and tank fire.  Id.  Despite his noise exposure, he was unable to wear hearing protection.  He also stated that his duties as a communications chief required him to be around loud generators.  Id. at 22.

The Veteran's service personnel records reflect that his military occupational specialty was as a mobile switching equipment network supervisor in the United States Army.  Moreover, his decorations confirm that he was involved in combat operations.  His service treatment records note that he was routinely exposed to hazardous noise.  See, e.g., September 1992 Reference Audiogram.  The Veteran is also competent to report the event that occurred during service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, he has consistently asserted that tinnitus had its onset in service, and that it has continued since.  

The description of his in-service noise exposure is consistent with the type and circumstances of the Veteran's military service.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  As such, the Veteran's testimony regarding his in-service noise exposure, as well as the onset, nature, and progression of his tinnitus, are both competent and credible evidence.  Therefore, the second element of service connection has been established.

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition that is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He has consistently reported having bilateral tinnitus throughout the appeal period, including his testimony before the undersigned during the November 2016 Board hearing.  Thus, the evidence sufficiently establishes a current disability.  Accordingly, the first element of service connection is established.

Turning the question of whether there is nexus, or link, between the current disability and the Veteran's military service, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).

Regarding the Veteran's assertions of continuous symptoms of tinnitus since service, the Board notes again that, as a lay person, he is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 vet. App. 303 (2007).  See also Layno, supra; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify as to observable symptoms or injury residuals.  Moreover, tinnitus is a rare type of disability that may be established on the basis of lay evidence.  Charles, supra.  Thus, the Veteran is competent to state that his tinnitus began in service, and that he has continued to experience tinnitus since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determined whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Veteran's testimony regarding the onset of his tinnitus and a continuity of symptoms since service is credible.  There is no evidence in the record indicating that the Veteran's statements are not credible.

Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

IV.  Earlier Effective Dates for the Award of Service Connection

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400(q).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p). Prior to regulatory changes in 2015, any communication or action that demonstrated an intent to apply for an identified benefit could be considered an informal claim.  38 C.F.R. § 3.155(a) (2016).  Such an informal claim must have identified the benefit sought.  Id.

In the case of a liberalizing law or issue, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); an award may be made effective prior to the date of claim, if the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997). 

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114 (a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114 (a)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request. 38 C.F.R. § 3.114 (a)(3).

With respect to the phrase "the date entitlement arose," the Court has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed posttraumatic stress disorder as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  The Court offered, under the circumstances of an original claim for service connection, the date that the veteran submitted the claim or the date the veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  Id.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.

VA is required to identify and act on informal claims for benefits. 38 U.S.C.A.         § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

The Veteran contends that an effective date earlier than July 16, 2012, is warranted for the award of service connection for both irritable bowel syndrome and a right ankle disability.  During the November 2016 Board hearing, he argued he had suffered from problems associated with irritable bowel syndrome since he served in the Persian Gulf in 1991, and that the appropriate effective date for irritable bowel syndrome was the day after he was discharged from active duty, September 1, 1995.  The Veteran stated that he repeatedly complained of diarrhea and similar symptoms to his medical providers during service and following service, and that he feels as though this disability should have been included in his original claim for service connection that was received in September 1995 as a part of his "Gulf War illnesses."  See November 2016 Hearing Transcript, pp. 37-38.  Similarly, with regard to his right ankle disability, he contends that his right ankle disability was included in his claim for Gulf War illnesses that was received shortly after he was discharged.  See id. at pp. 40-41.  

The Veteran separated from active service in August 1995.  In September 1995, he filed a formal claim for service connection, and identified the following sicknesses, diseases, or injuries: respiratory condition, musculoskeletal condition with degenerative joint disease, skin condition, chronic fatigue, sleep disorder, hearing loss with tinnitus, and periodontal disease.  Later that month, he filed a claim for service connection for retropatellar pain syndrome and tinea cruris.  In a June 1996 rating decision, service connection for a left ankle disability and bilateral retropatellar pain syndrome was granted.  Service connection for degenerative joint disease was denied as the claim was found to be not well-grounded.  The Veteran did not express timely disagreement with the June 1996 rating decision.

Thereafter, in May 1997 the Veteran filed a claim for service connection for a low back disorder, which was denied in a January 1998 rating decision.

In January 2002, the Veteran filed a claim for an increased rating for his service-connected musculoskeletal disabilities and his skin disability.  In August 2002, the AOJ awarded a 10 percent rating for his service-connected left ankle disability, effective July 14, 2000, but denied increased ratings for his bilateral retropatellar pain syndrome and tinea cruris.

In February 2010, the Veteran submitted a formal claim for the following: increased ratings for his left ankle, bilateral knees, and tinea cruris; and service connection for a low back disorder, chronic fatigue, PTSD, shortness of breath, and difficulty concentrating.

Thereafter, on July 16, 2012, VA received the Veteran's claim for service connection for irritable bowel syndrome due to Gulf War Exposure, and bilateral arthritis of the ankles.  The AOJ interpreted the claim as a claim for an increased for his service-connected left ankle disability, and claims for service connection for irritable bowel syndrome and a right ankle disorder.  In a September 2013 rating decision, service connection for irritable bowel syndrome and a right ankle disability was granted, effective July 16, 2012, the date his claim was received.

Despite the Veteran's contentions, the Board finds that there is no document of record that can be construed as a formal or informal claim for service connection for irritable bowel syndrome and/or a right ankle disorder prior to July 16, 2012.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

With regard to his irritable bowel syndrome, although the Veteran contends that his September 1995 claim encompassed all Gulf War illnesses; neither September 1995 claims indicate that he was seeking service connection for a gastrointestinal disorder, such as irritable bowel syndrome.  Furthermore, none of his subsequent claims for service connection received prior to July 16, 2012; indicate that he was seeking service connection for a gastrointestinal disorder, such as irritable bowel syndrome.

With regard to his right ankle, the Board finds that none of the Veteran's prior claims constitute claims for service connection for a right ankle disorder.  In order for his September 1995 claim for a musculoskeletal condition with degenerative joint disease to be construed as a claim for a right ankle disorder, the Veteran was required to "identify the benefits sought."  38 C.F.R. § 3.155(a).  This means that the claimant must describe the nature of the disability for which he is seeking benefits.  His identification of the benefit sought does not require any technical precision.  See Ingram, 21 Vet. App. at 256-57.  A claimant may identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski, 23 Vet. App. at 86-87.  VA has never been obligated to read a claimant's mind, but must consider only claims that may be "reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  A claim for disability compensation is not always limited to the specific disability listed on the application for compensation.  Clemons, 23 Vet. App. at 9.  

Here, the Board finds that September 1995 claim does not constitute a claim for service connection a right ankle disorder as the Veteran failed to reasonable specify the body part or parts to which he was referring, namely a right ankle disorder.  To find that the claim for a musculoskeletal condition encompassed a right ankle disorder would also mean that such was a claim for all two hundred and six bones and the hundreds of muscles in the human body.  The Board finds that such an interpretation would be overly broad.

Even if the claim for service connection for a musculoskeletal condition encompassed a claim for service connection for a right ankle disorder, an effective date earlier than July 16, 2012, is still not warranted.  The June 1996 rating decision denied his claim on the merits as being not well-grounded and, although notified of the decision and his appellate rights in June 1996, he did not express disagreement with the decision, and no further communication regarding his right ankle was received until July 16, 2012, when VA received his claim for service connection.

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to his right ankle was received prior to the expiration of the appeal period.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Moreover, 38 C.F.R. § 3.156(c) is also not applicable as no additional service department records were received after the June 1996 rating decision.

The Board also acknowledges that the June 1996 rating decision could be vitiated by a finding of clear and unmistakable error (CUE) in either decision.  See Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998) (listing CUE as one of the three exceptions to the rules regarding finality and effective dates).  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  However, no such claim has been raised here.

Although some of the Veteran's service and post-service treatment records, including VA examination reports, document complaints of gastrointestinal symptoms and right ankle symptoms, such medical records cannot constitute an initial claim for service connection as no intent to file a claim was noted.  See Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon, supra (medical records cannot constitute an initial claim for service connection but rather there must be some intent by the claimant to apply for the benefit).

It is the "unequivocal command" of 38 U.S.C.A. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefore, Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999), the RO granted the earliest effective date for a grant of service connection for both irritable bowel syndrome and a right ankle disability that the law allows.  The exact date on which entitlement arose need not be ascertained in order to conclude that the July 16, 2012, date selected by the RO, is the earliest possible effective date here.  If entitlement arose prior to July 16, 2012, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Moreover, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, supra; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is simply no legal basis upon which to award an earlier effective date for the award of service connection for irritable bowel syndrome and a right ankle disability. 

While the Veteran's irritable bowel syndrome and a right ankle disability may have been present for many years prior to July 16, 2012, the regulations provide that the appropriate effective date is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). 

Importantly, the pertinent regulations specifically states that the effective date should be the date of a claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (emphasis added).  In the instant case, given the governing legal authority, based on these regulations, the effective date has been appropriately assigned as the date of claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to July 16, 2012, for the grant of service connection for irritable bowel syndrome and a right ankle disability.

As there is no evidence of VA receipt of a claim, formal or informal, for service connection for irritable bowel syndrome and/or a right ankle disability prior to July 16, 2012, the award of service connection for those disabilities may be no earlier than that date claim.  Therefore, the Veteran's claims for earlier effective dates for the award of service connection for irritable bowel syndrome and a right ankle disability must be denied.

V.  Earlier Effective Date for the Award of Compensable Rating for Service-Connected Left Ankle Disability

The Veteran argues that he is entitled to a 10 percent rating prior to July 14, 2000, for his service-connected left ankle disability.  In his October 2013 notice of disagreement, the Veteran argued that the appropriate effective date was September 1, 1995, the effective date of the award of service connection.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400. 

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there is no valid freestanding claim for an earlier effective date.  Further, the Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.  

Stated another way, the Court in Rudd held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  Although there are exceptions to the rule of finality and application of res judicata within the VA adjudication system, such as revision of a final decision on the basis of CUE, a freestanding claim for an earlier effective date is not one of the recognized exceptions.  See Rudd at 299-300 (recognizing CUE as a way to overcome the finality of a decision in order to obtain an earlier effective date); DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the VA Secretary).

By way of background, in a June 1996 rating decision, the AOJ granted service connection for a left ankle disability, and assigned a noncompensable disability rating, effective September 1, 1995.  Thereafter, VA received the Veteran's claim for an increased rating for his service-connected left ankle disability on January 1, 2002.  In an August 2002 rating decision, the AOJ increased his disability rating to 10 percent, effective July 14, 2000.  

Following both the June 1996 and August 2002 rating decisions, the Veteran was notified of the decision and his appellate rights; however, he did not express timely disagreement with either rating decision.  Therefore, both rating decisions are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

In the September 2013 rating decision on appeal, the AOJ denied the Veteran's claim for a rating in excess of 10 percent for his service-connected left ankle disability.  Thereafter, in an October 2013 notice of disagreement, the Veteran claimed entitlement to an effective date earlier than July 14, 2000, for the award of a compensable rating for his service-connected left ankle disability.

Because the August 2002 rating decision that awarded a 10 percent disability rating for his service-connected left ankle disability, effective July 14, 2000 is final, the only way that he can prevail in his claim for an earlier effective date is to establish that there was CUE in either the June 1996 and August 2002 rating decisions; however, in this case, he has not specifically pled CUE in those rating decisions.

Given the facts of this case, the Veteran's claim seeking an effective date earlier than July 14, 2000, for the award of a 10 percent disability rating for his service-connected left ankle disability is clearly an attempt to establish a freestanding claim for an earlier effective date.  As noted above, the Court has held that there can be no valid "freestanding" earlier effective date claim raised at any time after a RO decision becomes final.  See Rudd, 20 Vet. App. at 300.  The Court further indicated that because "there is no proper claim....," the matter must be dismissed.  Id.  The only means of establishing an effective date earlier than July 14, 2000, in the instant case would be to establish CUE in the prior decision, and CUE has not been alleged. 

In summary, the August 2002 rating decision that assigned effective date of July 14, 2000, for the award of a 10 percent disability rating for his service-connected left ankle disability was not appealed and therefore is final, and the Veteran has not alleged CUE in that decision.  The Board has no authority to adjudicate any subsequent freestanding earlier effective date with regard to the assignment of service connection, and it must be dismissed.  

The Board is bound by the laws and regulations of VA. 38 U.S.C.A. § 7104 (West 2014).  To the extent that the Veteran has attempted to raise a freestanding earlier effective date claim in his statements after the June 1996 and August 2002 rating decisions have become, based on the procedural history of this case and the Court's holding in Rudd, the Board has no alternative but to dismiss the issue.






						(CONTINUED ON NEXT PAGE)
ORDER

The petition to reopen his claim for service connection for bilateral hearing loss is dismissed.

The petition to reopen his claim for service connection for a respiratory disorder is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for chronic fatigue syndrome is reopened.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

New and material evidence having been received; the claim of entitlement to service connection for mechanical low back pain is reopened.

Service connection for tinnitus is granted.

Entitlement to an effective date earlier than July 16, 2012, for the award of service connection for irritable bowel syndrome is denied.

Entitlement to an effective date earlier than July 16, 2012, for the award of service connection for right ankle disability is denied.

Entitlement to an effective date earlier than July 14, 2000, for the award of a 10 percent rating for service-connected left ankle disability is dismissed.


REMAND

During his November 2016 hearing, the Veteran testified that he received private treatment following his discharge through United Health Care, Health Net, Crondalay Hills Network, and St. Mary's Hospital, as well as treatment through Tricare at the Davis-Monthan Air Force Base.  See November 2016 Hearing Transcript, pp. 7-8.  

As these treatment records, if procured, could bear on the outcome of his claims remaining on appeal, efforts must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Furthermore, updated VA treatment records should also be obtained.

A.  Chronic Fatigue Syndrome

The April 2010 VA examiner determined that a diagnosis of chronic fatigue syndrome was not appropriate.  The examiner indicated that the Veteran's obstructive sleep apnea partially explained his fatigue, and that there was no known exposure in Southwest Asia that would cause fatigue.  Later, the examiner said that the Veteran's fatigue did not meet the criteria for chronic fatigue syndrome under 38 C.F.R. § 4.88a (2016), and that the Veteran's fatigue was partly related to sleep apnea, although there was no way to determine whether sleep apnea was the "full explanation."  A new examination is needed to determine whether the Veteran meets the criteria for a diagnosis of chronic fatigue syndrome.

B.  Low Back Disorder 

In November 2016, the Veteran testified that he stated experiencing back problems during service, and that he attributed his problems to job duties, including carrying heavy objects and climbing poles.  He testified that, although he was involved in a motor vehicle accident following service, he had problems with his back prior to the accident.

In April 2010, the Veteran underwent a VA examination.  He was diagnosed with lumbar facet arthropathy and degenerative disc disease.  Despite the diagnosis however, the examiner opined that such was less likely than not due to or the result of the Veteran's service in the Persian Gulf as there was no specific exposure that would cause his lumbar spine problems.

The Board finds that the April 2010 VA examination is inadequate as it fails to fully address whether the Veteran's lumbar facet arthropathy and degenerative disc disease is related to his military service, to include heavy lifting.  Moreover, the examiner failed to address his service treatment records that document complaints of low back pain, including a January 1995 report of constant low back pain, as well as post-service treatment records reflecting the Veteran's report of low back pain since 1995.  See, e.g., April 2000 VA TLC Note.

As a result, the Board finds that the April 2010 VA examination does not reflect consideration of all pertinent facts and theories of entitlement, and that the Veteran should be afforded a new VA examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).

C.  An Acquired Psychiatric Disorder

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In April 2010, he claimed that his psychiatric problems were related to his participation in combat operations and his fear of hostile or terrorist activity while serving in the Persian Gulf in 1991.  He also claimed that his psychiatric problems, including depression, were related to being pulled from a burning vehicle in 1993.  In June 2013, the Veteran also claimed that he was a victim of a military sexual trauma during service.  See June 2013 Statement in Support of Claim.

The Board notes that, to date, the Veteran has not been given proper notice of the provisions of 38 C.F.R. § 3.304(f)(5) (2016) concerning the evidence necessary to support the award of service connection for PTSD due to an in-service assault.  Therefore, on remand, such notice must be provided.

Furthermore, the Board notes that the Veteran underwent VA examinations in April 2010, July 2010, August 2010, and April 2015.  The April 2010 examiner concluded that he did not have a diagnosable mental disorder related to his service in the Persian Gulf.  In July 2010, the April 2010 VA examiner reiterated her opinion that the Veteran did not display evidence of a clinically significant mental illness or condition.

In August 2010, the Veteran underwent another VA examination.  The examiner noted his pre-service history, military service history, including his treatment in 1985 for alcoholism and his combat service in the Persian Gulf. The examiner concluded that the Veteran did not meet the criteria for PTSD; instead, he was diagnosed with depressive disorder, not otherwise specified (NOS) and partner relational problems.  The examiner did not provide an opinion as to whether his diagnosed acquired psychiatric disorders were related to his active duty service, to include his combat service.

The April 2015 VA examiner concluded that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD; however, he was diagnosed with unspecified depressive disorder, and the medical diagnoses relevant to that diagnosis were sleep apnea, irritable bowel syndrome, hypertension, and foot and knee arthralgia.  The examiner noted that his combat participation, his reports of being pulled out of a burning car, and his reports of a military sexual assault; in the stressors portion of the examination, however, the examiner only noted the Veteran's combat activity and when he was pulled out of a burning car.  Ultimately, the examiner concluded that he did not meet the diagnostic criteria for PTSD due to his experienced of being pulled out of a burning car.  The examiner reasoned that there was no temporal relationship between the two, and there was no evidence of psychiatric treatment in the Veteran's service treatment records.  The examiner also noted that his diagnosed depressive disorder was more likely than not due to his psycho-social stressors.  No further explanation was provided.

The VA examinations of record are insufficient.  For example, although the April 2010 VA concluded that there was no evidence of a clinically significant mental disorder, he was subsequently diagnosed with a depressive disorder during the August 2010 and April 2015 VA examinations.  Furthermore, while the VA examiners concluded that he did not meet the criteria for a diagnosis of PTSD, the Veteran's VA treatment records reflect a diagnosis of PTSD that confirms to the DSM-5 criteria.  See, e.g., January 2015 VA Outpatient Psychiatric Progress Note.  Finally, with regard to the diagnosed depressive disorder, the August 2010 and April 2015 failed to provide adequate rationale as to why such diagnosis was not related to his military service, including his reported in-service stressors.  Furthermore, although the April 2015 examiner raised the issue of whether the Veteran's depressive disorder was associated with his service-connected irritable bowel syndrome and bilateral knee disabilities, she did not provide an opinion and supporting rationale as to whether it was at least as likely as not that his unspecified depressive disorder was secondary to those disabilities.

As a result, the Veteran should be afforded a new VA examination.  See Nieves-Rodriguez, supra.

C.  Hypertension

The Veteran claims entitlement to service connection for hypertension as directly related to his military service.  He claims that he was first treated for hypertension within a year of his discharge.  Alternatively, he argues that his hypertension is secondary to his acquired psychiatric disorder.  See November 2016 Hearing Transcript, p. 22.

The Veteran's January 1995 report of medical history noted complaint of high blood pressure, and the examiner noted that he was told by his doctor that he had one episode of hypertension.  A January 1995 service treatment record notes a blood pressure reading of 125/79, and a December 1995 blood pressure reading was 128/72.  The Veteran was eventually diagnosed with hypertension in September 2001.  See July 2001 VA Primary Care Note.

To date, the Veteran has not been afforded a VA examination to determine whether his hypertension is related to his military service.  The Board finds that, in light of the medical evidence of record, including his service treatment records and his November 2016 testimony, and to fulfill VA's duty to assist, the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

D.  Bilateral Wrist and Elbow Disabilities

The Veteran claims entitlement to service connection for a bilateral wrist and bilateral elbow disorders, claimed as due to an undiagnosed illness stemming from his service in the Persian Gulf.  See November 2016 Hearing Transcript, pp. 3-5.  Specifically, he alleges that after returning from the Gulf war he started to experienced pain in both his wrists and elbows.

To date, the Veteran has not been afforded a VA examination to determine whether his bilateral wrist and bilateral elbow disorders are related to his military service, to include his service in the Persian Gulf.  The Board finds that, in light of the evidence of record, including his service in the Persian Gulf and his lay statements concerning the onset and continuity of symptoms, the Veteran should be afforded a VA examination.  See McLendon, supra.

E.  Earlier Effective Dates for Bilateral Knee Disabilities and Higher Ratings for Bilateral Knee Disabilities

Following an October 2010 rating decision that denied higher ratings for his service-connected bilateral knee disabilities, the Veteran submitted a timely and adequate notice of disagreement with respect to those claims in November 2010.  See 38 C.F.R. § 20.201 (2016).  However, a statement of the case has not been issued yet.

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2016).  Thus, a remand for the issuance of a statement of the case on these issues is necessary.  Manlincon, supra.  However, these issues will be returned to the Board after the issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With regard to the Veteran's claims for earlier effective dates for the award of 10 percent ratings, effective July 12, 2012, for his service-connected bilateral knee disability may be affected by his claims for higher ratings, and vice versa, the issues are inextricably intertwined with each other, and should be considered together.  See Parker v. Brown, 7 Vet. App. (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

F.  Entitlement to Additional Allowance for Added Dependents

With regard to the issue of entitlement to additional allowance for added dependents, in his January 2014 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  Although he was afforded a hearing in November 2016, this issue was not addressed.

Because the RO schedules Travel Board hearings, a remand is necessary.  38 C.F.R. § 20.702(c), 20.704(c) (2016).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a statement of the case concerning increased ratings for his service-connected bilateral knee disabilities.  Do not certify these records to the Board, unless the Veteran perfects an appeal by submitting a timely substantive appeal.

2.  Provide the Veteran with notice concerning the evidence necessary to support the award of service connection for PTSD due to an in-service assault in accordance with provisions of 38 C.F.R. § 3.304(f)(5).

3.  Take the necessary steps to obtain relevant records of treatment from United Health Care, Health Net, Crondalay Hills Network, and St. Mary's Hospital, as well as treatment through Tricare at the Davis-Monthan Air Force Base.

4.  After all available records have been associated with the claims file, afford the Veteran an examination to determine whether he meets the criteria for a diagnosis of chronic fatigue syndrome.  If chronic fatigue syndrome is not diagnosed, the examiner should explain why the diagnosis is not warranted.

5.  After all available records have been associated with the claims file, schedule the Veteran for a new VA examination to determine whether any low back disorder is related to the Veteran's military service.  The record and a copy of this Remand must be reviewed by the examiner.

The examiner should answer the following question:

Is it at least as likely as not (a 50 percent or higher probability) that any low back disorder had its onset in or are otherwise related to his military service, to include his military job duties such as carrying heavy objects and climbing poles?

The examiner should consider the Veteran's reports, including his testimony regarding the onset of low back symptoms in service, as well as the January 1995 service treatment record noting his complaints of low back pain.

For each opinion offered, the examiner must provide an explanation based on consideration of all pertinent lay and medical evidence.  The examiner's opinion must reflect consideration of the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject his reports, the examiner must provide a reason for doing so, and his lay statements must not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

All opinions must be accompanied by supporting rationale.

6.  After all available records have been associated with the claims file, schedule the Veteran for a new VA examination to determine whether any acquired psychiatric disorder is related to his military service or secondary to a service-connected disability.  The record and a copy of this Remand must be reviewed by the examiner.

The examiner should address the following:

(a)  Identify all current psychiatric disabilities, i.e., any disorder that has been present at any time since February 2010, even if not shown on the current examination.  In this regard, the examiner's attention is drawn to the January 2015 VA treatment record noting a diagnosis of PTSD that conforms to DSM-5.  

(b)  With regard to any identified acquired psychiatric disorder, is it at least as likely as not (50 percent probability or more) that such had its onset during active service?  

If PTSD is diagnosed, the stressor(s) to support such diagnosis must be identified.  

In particular, is any currently diagnosed disorder, to include PTSD, related to the Veteran's participation in combat in the Persian Gulf, the incident when he was pulled out of a burning car, and/or his reported in-service military sexual trauma; or is there evidence of behavioral changes in response to the assault?

b)  If not, is it at least as likely as not (a 50 percent or higher probability) that any currently diagnosed disorder was caused by or related to any service-connected disability, to include his irritable bowel syndrome or bilateral knee disabilities?

c)  Is it at least as likely as not (a 50 percent or higher probability) that any currently diagnosed disorder was aggravated by any service-connected disability, to include his irritable bowel syndrome or bilateral knee disabilities?  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner should consider the Veteran's reports, including his testimony regarding the onset of psychiatric symptoms in service and his documented abuse of alcohol in service.

For each opinion offered, the examiner must provide an explanation based on consideration of all pertinent lay and medical evidence.  

The examiner's opinion must reflect consideration of the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject his reports, the examiner must provide a reason for doing so, and his lay statements must not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

All opinions must be accompanied by supporting rationale.

7.  After all available records have been associated with the claims file, schedule the Veteran for a new VA examination to determine whether hypertension is related to his military service or is secondary to any acquired psychiatric disorder.  The record and a copy of this Remand must be reviewed by the examiner.

The examiner should answer the following questions:

a)  Is it at least as likely as not (a 50 percent or higher probability) that hypertension had its onset in or is otherwise related to his military service, to include his service in the Persian Gulf?

The examiner should consider the Veteran's reports, including his testimony regarding the onset of high blood pressure in service, as well as the blood pressure readings in January 1995 and December 1995 showing prehypertensive readings.

b)  If not, is it at least as likely as not (a 50 percent or higher probability) that hypertension was caused by any acquired psychiatric disorder?

c)  Is it at least as likely as not (a 50 percent or higher probability) that hypertension was aggravated by any acquired psychiatric disorder?  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

For each opinion offered, the examiner must provide an explanation based on consideration of all pertinent lay and medical evidence.  The examiner's opinion must reflect consideration of the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject his reports, the examiner must provide a reason for doing so, and his lay statements must not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

All opinions must be accompanied by supporting rationale.

8.  After all available records have been associated with the claims file, schedule the Veteran for a new VA examination to determine whether any bilateral wrist or elbow disorder are related to his military service, to include his service in the Persian Gulf.  The record and a copy of this Remand must be reviewed by the examiner.

The examiner should answer the following questions:

a)  Identify any diagnosed disorders related to the Veteran's bilateral shoulders or bilateral wrists.

b)  For any diagnosed disorders, is it at least as likely as not (a 50 percent or higher probability) that such had its onset in or is otherwise related to his military service, to include his service in the Persian Gulf?

c) If a disorder is not diagnosed, is it at least as likely as not (a 50 percent or higher probability) that such is a manifestation of an undiagnosed illness or a medically unexplained chronic multi symptom illness due to his service in the Persian Gulf?

For each opinion offered, the examiner must provide an explanation based on consideration of all pertinent lay and medical evidence.  The examiner's opinion must reflect consideration of the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject his reports, the examiner must provide a reason for doing so, and his lay statements must not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

All opinions must be accompanied by supporting rationale.

9.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

10.  Schedule the Veteran for a video conference hearing before a Veterans Law Judge concerning the issue of entitlement to additional allowance for added dependents.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


